Opinion issued May 21, 2009
 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-08-00675-CV
____________
 
SCHEY ADVERTISING, INC. AND SCHEY ADVERTISING, INC. D/B/A
AUTOMOTIVE MARKETING ASSOCIATES, Appellant
 
V.
 
TRACEY FERRELL TERRY, AD-GAL & CO., INC.; DEBBIE DRURY;
JAMES DRURY; AND MARKET DOCTORS MARKETING, INC.,
Appellees
 

 
 
On Appeal from the 234th District Court
Harris County, Texas
Trial Court Cause No. 2004-13714
 

 
 
MEMORANDUM  OPINION
          Appellant has filed a motion to dismiss the appeal.  More than 10 days have
elapsed, and no objection has been filed.  No opinion has issued.  Accordingly, the
motion is granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Keyes, Hanks, and Bland.